Citation Nr: 0822250	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
pleuritis and pericarditis.  

2.  Entitlement to service connection for the claimed 
residuals of pericarditis and pleuritis.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1952 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his November 2006 Substantive Appeal, but 
withdrew his request in January 2008.  See 38 C.F.R. 
§ 20.702(e) (2005).  

Since the veteran's claim was the subject of a previous 
decision, the Board has a legal duty to address the "new and 
material" evidence requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The evidence presented since an October 1962 decision by 
the RO denying service connection for the residuals of 
pericarditis and pleuritis is so significant that it raises a 
reasonable possibility of substantiating the veteran's claim 
and must be considered in order to fairly decide the merits 
of the claim.  

2.  The veteran currently is not shown to have any residual 
lung or heart condition due to his acute episode of 
pericarditis and pleuritis treated during his period of 
active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for residuals of pericarditis 
and pleuritis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).  

2.  The veteran does not have a residual heart or lung 
disability due to pericarditis or pleuritis or other disease 
or injury that was incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
residuals of pleuritis and pericarditis, and no further 
assistance is required to comply with VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim in this regard.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Prinicpi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2005 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a June 2007 letter, the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  As the Board has reopened the claim, the veteran is 
not prejudiced by VA's failure to notify him of these 
requirements.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, however, "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for the residuals of pericarditis and pleuritis 
was denied in an October 1962 decision of the RO.  The 
veteran did not timely appeal from this decision.  

The veteran applied to reopen his claim in July 2005.  In a 
November 2005 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen his claim.  

Because the October 1962 RO decision is final under 38 
U.S.C.A. § 7105, the Board must first ascertain whether new 
and material evidence has been received to reopen his claim.  
Since the October 1962 rating decision, the veteran has 
submitted medical evidence that includes a June 2003 chest x-
ray study showing findings of slight cardiomegaly.  

In a September 2005 VA heart examination report, the veteran 
was noted to have an enlarged heart and was diagnosed with 
pericarditis.  The results of a subsequent November 2005 VA 
stress test were essentially negative; however, he did have 
mild cardiac abnormities.  

A January 2006 CT scan showed a finding that was most likely 
due to a slightly laterally located superior vena cava.  A 
February 2007 addendum opinion stated the veteran had a 
history of pericarditis but stated that there had been no 
longstanding cardiac condition.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for pleuritis and 
pericarditis.  

Having reopened the veteran's claim, the next question is 
whether service connection for the residuals of pleuritis and 
pericarditis is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board has reviewed the veteran's service medical records 
and finds that the veteran was treated for pericarditis and 
acute pleural effusion in service.  

The veteran was hospitalized from July 1955 to September 1955 
for those conditions.  In a September 1955 examination 
record, the veteran was noted to have no residuals of 
pericarditis of pleuritis and that each was asymptomatic.  In 
a November 1955 service treatment record, the examiner noted 
that the veteran did not have acute pericarditis at that 
time.  

In a January 1956 service examination record, the veteran was 
shown to have a normal heart with no thrills or murmurs.  A 
contemporaneous electrocardiogram (EKG), and another 
performed in February 1956, showed the veteran's heart to be 
within normal limits.  

Subsequent to service, a 1962 VA examination revealed no 
cardiomegaly and showed that the veteran's heart tones and 
rhythm were regular.  The examination also showed no murmurs, 
rubs or gallops.  A chest x-ray study was noted to be 
negative.  

The examination showed that the veteran did not have an 
enlarged heart, that his pulmonary flow was within normal 
limits, and that there was no evidence of pleurisy.  In 
addition, an EKG study at that time was normal.  

During a VA examination in September 2005, the veteran 
reported having has an episode of acute pericarditis during 
service.  The examiner noted that the examination and EKG 
after the veteran's hospitalization were normal and that he 
had had no recurrence or residuals.  

A chest x-ray study at that time showed the veteran's heart 
to be mildly enlarged.  However, the examiner, who reviewed 
the veteran's medical records, opined that the veteran's 
cardiac examination was normal.  There was no evidence of a 
lung or pulmonary abnormality.  

The results of a November 2005 VA stress test also were 
essentially negative, although mild cardiac abnormities were 
detected.  A myocardial perfusion study in November showed 
mild eft ventricular enlargement and mild predominantly fixed 
perfusion defects in certain walls.  A January 2006 CT scan 
showed a slightly laterally located superior vena cava, but 
not lung or pulmonary abnormality.  

In a February 2007 addendum to the VA examination, another VA 
health care professional opined that it was not likely that 
the veteran currently had any cardiac condition that was 
related to his isolated incident of pericarditis.  

The reviewer added that the veteran had acute pericarditis in 
service with no residuals from this condition and that the 
symptoms due to any permanent damage arising from service 
would have been manifested and treated.  However, on review, 
there were no medical records showing a longstanding cardiac 
condition.  

Currently, the only evidence of record supporting the 
veteran's claim are his own lay assertions he currently has 
residuals of pericarditis and pleuritis due to his period of 
active service.  While the veteran is certainly competent to 
report symptoms capable of lay observation, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  The veteran has submitted 
no competent evidence to support these lay assertions.  

Accordingly, his lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given its review of the record, the Board finds that the 
veteran is not shown to have residual heart lung disability 
that can be attributed to the episode of pericarditis and 
pleuritis during his period of active service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
benefits of an outstanding issue.  

This doctrine, however, is not applicable to this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the veteran's 
claim must be denied.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the residuals of pericarditis 
and pleuritis, the appeal to this extent is allowed.  

Service connection for the claimed residuals of pericarditis 
and pleuritis is denied.  



____________________________________________
STEPHEN L. WILKINS,
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


